PER CURIAM.
We have for review the complaint of The Florida Bar alleging that respondent Melvin R. Schoonover, d/b/a Mel’s Document Preparation Service, d/b/a Docu-Prep, has been engaged in the unlicensed practice of law. We have jurisdiction pursuant to our exclusive authority to regulate admissions to practice law and to regulate the practice of law itself. Art. V, § 15, Fla. Const.
On April 11,1995, The Florida Bar filed its complaint with this Court alleging that respondent, both individually and doing business as Mel’s Document Preparation Service and DOCU-Prep, in Marion County, Florida, engaged in the unlawful practice of law by giving legal advice to clients in regard to domestic relations eases and by preparing warranty deeds, quitclaim deeds, wills, trusts, and foreclosures.
This Court, on April 17, 1995, issued its order to show cause why respondent should not be enjoined from engaging in the unlicensed practice of law. Respondent was personally served on April 21, 1995, but has not filed an answer.
Accordingly, this Court accepts as true each and every allegation in the complaint against respondent. Rules Regulating Fla. Bar 10-7.1(b)(4). Respondent is hereby permanently enjoined: (1) from the unlicensed practice of law; (2) from holding himself out as being a lawyer without first being properly licensed according to the laws of Florida; and (3) from aiding or abetting any other person engaging in such activities. Costs in the amount of $145 are hereby awarded in favor of The Florida Bar and against respondent, for which sum let execution issue.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.